UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DAMION BROMFIELD,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             ) Civil Action No. 08-1639 (RMC)
                                                      )
JULIE MYERS , et al.,                                 )
                                                      )
                       Defendants.                    )


                                    MEMORANDUM OPINION

               Plaintiff Damion Bromfield filed this action for injunctive relief while detained at the

Department of Homeland Security’s Northwest Detention Center (“NWDC”) in Tacoma,

Washington. He challenges the policies of Immigration and Customs Enforcement (“ICE”) that

allegedly prohibit detainees from possessing pens in their cells and receiving newspaper or magazine

subscriptions. Mr. Bromfield names as defendants five high-level ICE officials and former DHS

Secretary Michael Chertoff. The defendants have moved collectively to dismiss the complaint under

Federal Rule of Civil Procedure 12(b)(1) as moot [Dkt. No. 11]. Upon consideration of the parties’

submissions, the Court will grant the Defendants’ motion to dismiss.

               Under Rule 12(b)(1), a court has “an affirmative obligation to ensure that it is acting

within the scope of its jurisdictional authority.” Jones v. Ashcroft, 321 F. Supp.2d 1, 5 (D.D.C.

2004) (citation and internal quotation marks omitted). Because Article III of the U.S. Constitution

limits federal courts to deciding “actual, ongoing controversies,” Honig v. Doe, 484 U.S. 305, 317,

108 S.Ct. 592, 98 L.Ed.2d 686 (1988), a court must refrain from deciding a case if events have

transpired such that the decision will neither “presently affect the parties' rights nor have a
more-than-speculative chance of affecting them in the future.” Clarke v. United States, 915 F.2d 699,

701 (D.C. Cir. 1990) (citation and internal quotation marks omitted). A case is moot if a defendant

can demonstrate that two conditions have been met: (1) interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation; and (2) there is no reasonable expectation

that the alleged wrong(s) will be repeated. Doe v. Harris, 696 F.2d 109, 111 (D.C. Cir. 1982) (citing

County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979)). When

both conditions are satisfied, the case is moot because neither party has a legally cognizable interest

in the final determination of the underlying facts and law. See id. While a defendant's voluntary

cessation of a challenged practice does not deprive a federal court of jurisdiction, Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 189, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000),

“[t]he case may nevertheless be moot if the defendant can demonstrate that ‘there is no reasonable

expectation that the wrong will be repeated.’ ” United States v. W.T. Grant Co., 345 U.S. 629, 633,

73 S.Ct. 894, 97 L.Ed. 1303 (1953) (quoting United States v. Aluminum Co. of Am., 148 F.2d 416,

448 (2d Cir. 1945)).

               The Defendants assert that the case is moot because Mr. Bromfield has been released

on bail and therefore is no longer at NWDC. Moreover, they have shown that even if Mr. Bromfield

were returned to the facility, the alleged deprivations are not capable of repetition because detainees

at NWDC are allowed to possess pens and to subscribe to publications subject to reasonable

guidelines. Def.’s Ex. B, Declaration of Thomas P. Giles ¶¶ 4-5. Accordingly, the defendants’ Rule

12(b)(1) motion to dismiss is granted. A separate Order accompanies this Memorandum Opinion.



Date: February 13, 2009                                              /s/
                                                       ROSEMARY M. COLLYER
                                                       United States District Judge